C. D. San Juan. Reivindicación.
Por cuanto la parte apelada solicita la desestimación del recurso establecido en este caso porque habiéndose inter-*975puesto el 2 de diciembre último y habiéndose escogido para perfeccionarlo la forma de la transcripción preparada por el taquígrafo, no se archivó la transcripción dentro del plazo de la ley prorrogado varias veces por la corte, ni se ha archivado el legajo de la sentencia en este tribunal;
Por cuanto señalado para la vista de la moción el 18 de abril actual, sólo asistió la parte apelada; y
Por cuanto las alegaciones de la dicha parte apelada están comprobadas por medio de una certificación expedida por el secretario de la corte sentenciadora;
Por tanto, se declara con lugar la moción y se deses-tima el recurso por falta de gestión de la apelante.